Title: From John Adams to Arnold Welles, 5 September 1812
From: Adams, John
To: Welles, Arnold


                        
                            Dear Sir
                            Quincy Septer. 5th. 1812
                        
                        I have received your kind and obliging Letter of the second of this month encloseing a polite invitation to the Festivities at Fanuel Hall on this day, in Honour of Captain Hull and, the gallant officers and seamen of the Frigate Constitution. The committee will please to accept my thanks for this mark of their attention to me. I had till this morning flattered myself with the pleasing hope and confident intention of doing myself the honour of attending a celebration so conformable to my judgement and so agreeable to my public and private Feelings But as the Weather, has rendered my attendance at my age and, state of health to my great affliction improper—I pray you to present my apology with my best blessing to Captain Hull, his officers and Crew, and with my cordial affection and respects to the company at Fanuel Hall.As it is probable, judgeing of the future by the past that if I had been present I might have been complimented with an opportunity of offering a sentiment, I take the Liberty of encloseing one to your discretion which will be most acceptable to the company, the rest to be suppressedWith the highest respect to yourself the Committee / and the company, I have the honour to be, Sir  / your most obedient Servant
                        
                            John Adams
                        
                        
                     Enclosure
                                                
Sentiments
Quincy September 5th 1812
1. May the rising furies of our American Navy continue, in justice and Humanity, no less than in nautical skill, and military heroism: to shine brighter and brighter: till the full Effulgence of the perfect day.
2. May every Commodore in our American Navy soon be made an Admiral and every Captain a Commodore: with Ships and Squadrons worthy of their Commanders, and worthy of the wealth, Power and Dignity of their Country. Proh dolor! Proh Pudor! 
3     Unfading Laurels in this life; and immortal Glory in the Poets, Heroes and Christians life to come, to the Heroes of our Navy.
4 The immortal memory of the American Navy of 1775. Manly, Hopkins Talbot, Tucker McNeal, Biddle, Barry, Jones, Gillore, their Colleauges Officers, and Seamen, their Exploits and even their Errors and misfortunes ought never to be forgotten.
5 Talbot Truxton Decatur Little Prebble. Had their Country given them the means, they would have been Blakes, Drakes and Nelsons.

                            
                        
                    